--------------------------------------------------------------------------------

Exhibit 10.1
 
LICENSE AGREEMENT
 
This License Agreement (this “Agreement”) is made and entered into as of
December 18, 2012 (the “Effective Date”), by and among VOIS Inc., a Florida
corporation (“Licensee”), and Mind Technologies, Inc., a Nevada corporation
(“Licensor”). Licensee and Licensor are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
 
Recitals
 
A.     Licensor, as the result of expenditure of time, skill, effort and money
has designed and developed, and is the owner of the entire right, title and
interest in and to, that certain mind-controlled user interface software
described in the attached and incorporated Exhibit A (the “Licensed Software”),
the documentation associated therewith (the “Documentation”), and the trade
names used in connection with the foregoing and identified on Exhibit A (the
“Licensor Marks”) (the Licensed Software, Documentation and Licensor Marks,
collectively the “Licensed Products”).  Licensee desires to obtain from
Licensor, and Licensor desires to grant to Licensee, a non-exclusive right and
license to use, develop and improve upon the Licensed Products in connection
with the design, development, manufacture and sale of products incorporating and
using the Licensed Products.  Licensee’s right to and use of the Licensed
Products is governed by the terms of this Agreement.
 
B.     In consideration of the mutual covenants and agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto, intending to be bound, agree
as follows:
 
Agreement
 
1.     Definitions.  For purposes of this Agreement, the following terms shall
have the following meanings:
 
(a)     “Affiliate” means, with respect to an entity, a person or entity that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, the entity.  For purposes of this
definition only, the term “control” means, with respect to an entity, the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of the entity, whether through the ownership of
voting securities, by contract or otherwise.
 
(b)     “Improvement” means any improvement, enhancement, modification or
derivative work of or to the Licensed Software and/or other improvements thereto
by Licensor, including (i) all patents, trade secrets, copyrights and other
intellectual property related thereto, and (ii) all documentation relating to
the design, operation, functionality and use thereof.  Improvements shall
include modifications of and additional functions to the Licensed Software and
its library of functions.
 
(c)     “Licensee Fee” means the fees calculated and payable in accordance with
paragraph 3 below.
 
 
 

--------------------------------------------------------------------------------

 
(d)     “Licensed Software” means the software identified in the introductory
recitals.
 
(e)     “Third Party” means any person or entity other than a Party or an
Affiliate of a Party.
 
(f)     “Use” or “Using” means to access, install, download, copy or otherwise
benefit from the functionality of the Licensed Software in accordance with the
Documentation.
 
2.     Software License.  Subject to the terms and conditions of this Agreement,
including payment of the License Fee, Licensor hereby grants to Licensee the
non-exclusive, perpetual and worldwide license to use, operate, market make,
have made, offer to sell, sell, have sold and otherwise transfer and
commercially exploit the Licensed Products and any Improvements during the
License Term (as defined below).  Licensor retains all of its rights to exploit,
commercialize and otherwise use and practice the Licensed Software for any
application or purpose.  Licensor shall deliver to Licensee all Documentation,
build files and other information necessary to execute the Licensed Software,
design descriptions, test plans and reports, user and/or service manuals,
release notes and similar documentation.  The Licensed Software may be protected
against unauthorized use.  Such protection may include, without limitation,
requirements for an access code provided by Licensor.
 
3.     License Fee.  In consideration for the license and other rights granted
herein, and in reliance on the representations of Licensor set forth in Section
4 hereof, Licensee shall pay Licensor a one-time fee, paid in advance on the
Effective Date for the license and other rights granted herein, of 7,000,000
shares of restricted common stock of Licensee, par value $0.001 per share (the
“License Shares”).  At the Effective Date, Licensee shall deliver to Licensor
stock certificates representing the License Shares.
 
4.     Representations and Warranties of Licensor.
 
a.     Good and Marketable Title.  Licensor warrants that it is the sole owner
of the Licensed Products and that, to the knowledge of Licensor, the
Intellectual Property does not infringe the trademark, trade name, service mark,
or other intellectual property rights of any third party.
 
b.     No Encumbrances. The Licensed Products are free and clear of liens,
charges, encumbrances, pledges, mortgages, hypothecations, security interests
and adverse claims of any and all nature whatsoever.
 
c.     Authorization. Licensor has full power and authority to enter into this
Agreement, and to grant the license to the Licensed Documents to Licensee, and
this Agreement constitutes its valid and legally binding obligation, enforceable
against it in accordance with its terms.
 
d.     Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Licensor is subject, (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any agreement, contract, lease, license, instrument,
or other arrangement to which Licensor is a party or by which it is bound or to
which any of its assets are subject, or (iii) result in the imposition or
creation of a lien upon or with respect to the Licensed Products.
 
 
2

--------------------------------------------------------------------------------

 
e.     Acquisition of Stock Entirely for Own Account.  Licensor represents that
it is acquiring the License Shares solely for investment for Licensor’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that Licensor has no present intention of
selling, granting any participation in, or otherwise distributing the same. The
acquisition by Licensor of any of the License Shares shall constitute
confirmation of the representation by Licensor that Licensor does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the License Shares.
 
f.     Disclosure of Information. Licensor has received all the information it
considers necessary or appropriate for deciding whether to acquire the License
Shares.  Licensor further represents that it has had an opportunity to ask
questions and receive answers from Licensee regarding the terms and conditions
of the offering of the License Shares and the business, properties, prospects
and financial condition of Licensee.
 
g.     Investment Experience.  Licensor represents that it is an investor in
securities of companies in the development stage and acknowledges that it is
able to fend for itself, can bear the economic risk of its investment, and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the License
Shares.  Licensor also represents it has not been organized for the purpose of
acquiring the License Shares.  Licensor acknowledges that any investment in the
License Shares involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the License Shares
for an indefinite period of time and to suffer a complete loss of its
investment.
 
h.     Accredited Investor. Licensor represents that it is an “accredited
investor” within the meaning of Securities and Exchange Commission (“SEC”) Rule
501 of Regulation D, as presently in effect.
 
i.     Restrictions on Transfer.  Licensor understands that the License Shares
are characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from Licensee in a transaction not involving
a public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act of 1933,
as amended (the “Securities Act”), only in certain limited circumstances. In
this connection, Licensor represents that it is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.  Licensor UNDERSTANDS AND ACKNOWLEDGES HEREIN THAT AN
INVESTMENT IN LICENSEE’S SECURITIES INVOLVES AN EXTREMELY HIGH DEGREE OF RISK
AND MAY RESULT IN A COMPLETE LOSS OF ITS INVESTMENT.  Licensor understands that
the License Shares have not been and will not be registered under the Securities
Act and have not been and will not be registered or qualified in any state in
which they are offered, and thus Licensor will not be able to resell or
otherwise transfer the License Shares unless they are registered under the
Securities Act and registered or qualified under applicable state securities
laws, or an exemption from such registration or qualification is
available.  Licensor has no immediate need for liquidity in connection with this
investment and does not anticipate that it will need to sell the License Shares
in the foreseeable future.
 
 
3

--------------------------------------------------------------------------------

 
j.     Legends.  It is understood that the certificates evidencing the License
Shares may bear one or all of the following legends:
 
i.     “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE
144 OF SUCH ACT.”
 
ii.     Any legend required by the Bylaws of Licensee or applicable state
securities laws.
 
5.     Licensee Derivative Works and Improvements.  All right, title and
interest in and to any inventions, discoveries, developments, improvements, new
uses, processes or know-how that are conceived or reduced to practice by
Licensee or its Affiliates (or any of their respective employees, contractors or
agents), alone or in conjunction with others, that are directly or indirectly
associated with the Licensed Products shall be owned exclusively by Licensee.
 
6.     Assignment; Sublicense.  Except for Licensee’s right to sublicense the
Licensed Products to end users in the sale or license of the Licensed Software,
Licensee shall not assign rights under this Agreement or grant licenses and
sublicenses to the Licensed Software and Improvements.
 
7.     Identification.  Licensee shall incorporate Licensor’s logo or identity
into the Licensed Products and on any physical marketing brochures or materials
used by Licensee.  Except as set forth above, neither Party shall use the name
or identity of the other in connection with its products, manuals, websites or
marketing literature, including references to the other Party or its products as
using or being based upon the Licensed Software or Improvements, without the
express written consent of the other, such consent not to be withheld
unreasonably.
 
8.     Termination.  The term of this Agreement and the licenses granted by
Licensor hereunder (the “License Term”) shall be perpetual unless terminated in
accordance with the terms of this Agreement.  In the event of breach or default
under this Agreement, this Agreement may be terminated after the aggrieved Party
has given to the breaching or defaulting Party a written notice specifying the
particular facts and circumstances of the breach or default, identifying the
provisions of this Agreement which are violated by such alleged breach or
default, and a period of thirty (30) days shall have expired after the day on
which the notice is given without the breaching or defaulting Party curing such
breach or default.  Following termination of this Agreement, Licensee shall
surrender possession and control of the Licensed Products to Licensor, and
Licensee shall not thereafter make use of the Licensed Products in marketing its
goods or services; provided, however, Licensed Software which has already been
licensed to end-users and which incorporates or makes use of the Licensed
Products may continue to incorporate or make use of such Licensed Products for
such end-users.  Sections 10, 11 and 12 shall survive any termination of this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
9.     Protection of Intellectual Property. Licensor shall have sole discretion
with respect to filing, prosecuting and maintaining any patents, copyrights or
similar registrations (“Registrations”) relating to the Licensed Software and
Improvements and to any ideas, designs, concepts and algorithms embodied
therein.
 
10.     Representations and Warranties.
 
(a)     Licensor represents and warrants to Licensee and its end users that
Licensor is the sole owner of the Licensed Products and the intellectual
property represented thereby, and that, to the best of Licensor’s knowledge, the
Licensed Products do not infringe the rights of any Third Party.
 
(b)     Licensor warrants to Licensee and its end users that the media on which
the Licensed Software is recorded and delivered to Licensee is and shall be free
from defects in materials and workmanship.
 
(c)     Licensor warrants to Licensee and its end users that the Licensed
Software will function for its intended and stated purposes and will be free
from material defects in design and function when used for such intended
purposes.
 
11.     Indemnification by Licensor.
 
(a)     Licensor shall indemnify, defend and hold harmless Licensee and its
shareholders, directors, officers, members, managers, employees, agents and end
users, and their respective successors, heirs and assigns, against any and all
claims, wherever brought and however denominated, including all damages in
connection therewith, arising from any breach of Licensor’s obligations under
this Agreement.  Licensee shall indemnify, defend and hold harmless Licensor and
its shareholders, directors, officers, members, managers, employees and agents,
and their respective successors, heirs and assigns, against any and all claims,
wherever brought and however denominated, including all damages in connection
therewith, arising from (i) any breach of Licensee’s obligations under this
Agreement, or (ii) any claim by any end-user of the Licensed Software except to
the extent such claim results from a breach of Licensor’s obligations hereunder.
 
(b)     A Party seeking indemnification hereunder (the “Indemnified Party”)
shall give the Party against which the Indemnified Party seeks indemnification
hereunder (the “Indemnifying Party”) prompt written notice of any claim with
respect to which indemnification obligations apply, but any delay or failure of
such notice shall not excuse Indemnifying Party’s indemnification obligations
except to the extent that the Indemnifying Party’s legal position is actually
prejudiced thereby.  The Indemnifying Party shall have the right to assume and
control the defense and settlement of any such claim; except that Indemnified
Party shall have the right to control, at the Indemnified Party’s expense, the
defense and settlement of any such claim if: (i) the Indemnified Party
reasonably determines that there is a conflict of interest between the
Indemnifying Party and the Indemnified Party with respect to such claim;
(ii) the Indemnifying Party fails to employ counsel reasonably satisfactory to
the Indemnified Party to represent the Indemnified Party within a reasonable
time after the Indemnifying Party’s receipt of notice of the claim; or (iii) in
the reasonable opinion of counsel to the Indemnified Party, the claim could
result in the Indemnified Party becoming subject to injunctive or other
non-monetary relief that could have a material adverse effect on the Indemnified
Party’s ongoing business.  Any Party not controlling the defense shall have the
right to participate in the claim at its own expense, but in any event shall
cooperate with the controlling Party in the investigation and defense of the
claim.
 
 
5

--------------------------------------------------------------------------------

 
(c)     If the Indemnifying Party is entitled to, and does, assume and control
the defense and settlement of any claim with respect to which its
indemnification obligations apply, then the Indemnifying Party shall not settle
such claim without the Indemnified Party’s prior written consent (which consent
shall not be unreasonably withheld or delayed), unless (i) the sole relief
provided in such settlement is monetary in nature and shall be paid in full by
the Indemnifying Party, (ii) such settlement does not include any finding or
admission of a violation by the Indemnified Party of any applicable laws or
Third Party’s rights, and (iii) such settlement could not reasonably be
construed to (A) limit or impair the validity or enforceability of the Licensed
Software or Improvements or the Indemnified Party’s rights therein or (B) limit
or adversely affect the conduct of the Indemnified Party.  Whenever the
Indemnified Party controls the defense and settlement of a claim with respect to
which the Indemnifying Party’s indemnification obligations apply, the
Indemnifying Party shall not be liable for any settlement thereof effected by
the Indemnified Party unless the Indemnified Party shall have obtained the
Indemnifying Party’s prior written consent to the proposed settlement (which
consent shall not be unreasonably withheld or delayed).
 
(d)     No liability shall attain against any officer, director, member, agent,
or employee of Licensor; any such liability shall be paid solely from the assets
of Licensor.
 
(e)     IN NO EVENT SHALL LICENSOR BE LIABLE TO LICENSEE FOR ANY INDIRECT,
INCIDENTAL, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES INCLUDING LOSS OF
PROFITS, LOSS OF BUSINESS, LOSS OF DATA, LOSS OF ANTICIPATED SAVINGS OR COSTS OF
PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, ARISING FROM OR RELATED TO A BREACH
OF THIS AGREEMENT OR THE OPERATION OR USE OF THE LICENSED SOFTWARE, INCLUDING
WITHOUT LIMITATION SUCH DAMAGES ARISING FROM DAMAGE TO LICENSEE’S OR END-USERS’
EQUIPMENT, EVEN IF LICENSOR HAS NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES.  THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING THE FAILURE OF THE
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.
 
12.     Confidentiality.
 
(a)     The term “Confidential Information” shall mean any information disclosed
by one Party to the other (i) prior to the date of this Agreement but with
respect to the subject matter hereof, or (ii) pursuant to this Agreement, in
each case which is in written, graphic, machine readable or other tangible form
and is marked “Confidential,” “Proprietary” or in some other manner to indicate
its confidential nature. Confidential Information may also include oral
information disclosed by one Party to the other pursuant to this Agreement,
provided that such information is designated as confidential at the time of
disclosure and reduced to a written summary by the disclosing Party, within
thirty (30) days after its oral disclosure, which is marked in a manner to
indicate its confidential nature and delivered to the receiving party. All
source code for the Licensed Software, however, shall be considered Confidential
Information whether or not it is so marked.
 
 
6

--------------------------------------------------------------------------------

 
(b)     Each Party shall treat as confidential (as set forth herein) all
Confidential Information of the other Party, and shall not use such Confidential
Information except as strictly necessary for the purposes of this Agreement or
as otherwise authorized in writing by the disclosing Party. Each Party shall
implement reasonable procedures to prohibit the unauthorized disclosure or
misuse of the other Party’s Confidential Information and shall not intentionally
disclose such Confidential Information to any third party except as strictly
necessary for the purposes of this Agreement, and subject to confidentiality
obligations similar to those set forth herein. Each of the Parties shall use at
least the same procedures and degree of care that it uses to prevent the
disclosure of its own confidential information of like importance to prevent the
disclosure of Confidential Information disclosed to it by the other Party under
this Agreement, but in no event less than reasonable care.
 
(c)     Notwithstanding the above, neither Party shall have liability to the
other with regard to any Confidential Information of the other which: (i) was
publicly available at the time it was disclosed or becomes publicly available
through no fault of the receiving Party; (ii) was known to the receiving Party,
without similar confidentiality restriction, at the time of disclosure; (iii) is
disclosed with the prior written approval of the disclosing Party; (iv) was
independently developed by the receiving without any use of the Confidential
Information of the disclosing Party; or (v) becomes known to the receiving
Party, without similar confidentiality restriction, from a source other than the
disclosing Party without breach of this Agreement by the receiving Party.
 
In addition, each Party shall be entitled to disclose the other’s Confidential
Information to the extent required by any order or requirement of a court,
administrative agency, or other governmental body, provided that the receiving
Party shall provide prompt, advance notice thereof to enable the disclosing
Party to seek a protective order or otherwise prevent such disclosure.
 
13.     Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement among the Parties, and supersedes all previous negotiations,
agreements and commitments, with respect to the subject matter hereof.  This
Agreement shall not be released, discharged, amended or modified in any manner
except by a written instrument purporting on its face to be such a release,
discharge, amendment or modification and signed by duly authorized officers or
representatives of each of the Parties hereto.
 
14.     Governing Law.  Any claim or controversy relating in any way to this
Agreement shall be governed by and interpreted exclusively in accordance with
the laws of the State of California, without regard to the conflicts of law
principles thereof.
 
 
7

--------------------------------------------------------------------------------

 
15.     Partial Illegality.  If any provision of this Agreement, or the
application thereof to any Party or circumstances, shall be declared void,
illegal or unenforceable, the remainder of this Agreement shall be valid and
enforceable if none of the Parties would thereby be deprived of the essential
benefits of this Agreement.  In such event, the Parties shall use their best
efforts to replace the invalid or unenforceable provision by a provision that,
to the extent permitted by the applicable law, achieves the purposes intended
under the invalid or unenforceable provision.
 
16.     Waiver of Compliance.  No provision of this Agreement shall be waived by
any act, omission or knowledge of a Party or its agents or employees, except by
an instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party, which waiver shall be effective only
with respect to the specific obligation and instance described therein.
 
17.     Rules of Construction. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be understood to be followed
by the words “without limitation.”  Section and other headings contained in this
Agreement are for reference purposes only and are not intended to define or
limit the scope or intent of any provision of this Agreement.
 
18.     Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.
 
19.     Assignment.  This Agreement shall be binding upon the successors and
assignees of rights in the Licensed Software and, as to such successors and
assigns:  (i) each reference herein to the name of the assigning Party shall be
deemed to be a reference to the assignee; (ii) the Licensed Software and
Improvements shall remain subject to the terms and conditions of this Agreement;
and (iii) the assignor shall remain liable for its obligations hereunder unless
released by the non-assigning Party.  Any such assignment shall be evidenced by
a written agreement executed by the assignee in form and substance reasonably
satisfactory to the non-assigning Parties.
 
20.     Bankruptcy.  This Agreement (including the licenses granted hereunder)
are and shall otherwise be deemed to be, for purposes of Section 365(n) of the
Bankruptcy Code (11 U.S.C. Section 101 etseq., the “Code”), a license of rights
to “intellectual property” as defined therein, and all obligations herein shall
be deemed agreements supplementary to such licenses to intellectual property
rights pursuant to Section 365(n) of the Code.  The Parties hereto agree that
each Party, as a grantee of rights under this Agreement, shall retain and may
fully exercise all of its rights and elections under the Code.  The Parties
hereto further agree that, in the event of the commencement of bankruptcy
proceedings by or against a Party under the Code, the other Parties shall be
entitled to retain the rights and licenses granted pursuant to this
Agreement.  The Parties hereto further agree that, in the event of the
commencement of a proceeding by or against a Party under the Code, the other
Parties shall, pursuant to Sections 365(n)(3) and (4) of the Code, be entitled
to any intellectual property or any embodiment thereof held by the trustee.
 
 
8

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each Party has caused this Software License Agreement to be
executed by its respective duly authorized representative as of the Effective
Date.
 



 
Mind Technologies, Inc.,
   
a Nevada corporation
         
 
By:
/s/ Brent Fouch      
Name: Brent Fouch
      Title: Chief Executive Officer  

 

       

 
VOIS Inc.,
a Florida corporation
         
 
By:
/s/ Kerry Driscoll       Name: Kerry Driscoll       Title: Chief Executive
Officer   







 

 
 
 
 
 
9

--------------------------------------------------------------------------------

 
Exhibit A


Licensed Software




Master Mind


Master Mind is a gaming application that allows users to play their favorite PC
games with the power of their mind. Existing PC games can be played with the
power of the user’s mind, rather than using the traditional computer keyboard
and mouse.


Mind Mouse


Mind Mouse is a thought-controlled software application which allows the user to
navigate the computer, click and double click to open programs, compose email
and send with the power of the user’s mind.


Think-Tac-Toe


Think Tac Toe provides cognitive exercise for user’s playing Tic-Tac-Toe.
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


